          Case 6:18-cv-06689-EAW Document 9 Filed 01/28/19 Page 1 of 2



      UNITED STATES DISTRICT COURT
      WESTERN DISTRICT OF NEW YORK

      -------------------------------------------------------X
                                                              :
      STRIKE 3 HOLDINGS, LLC,                                 :
                                                              :    Case No. 6:18-cv-06689-EAW
                                   Plaintiff,                 :
                                                              :
                          vs.                                 :
                                                              :
      JOHN DOE subscriber assigned IP address :
      45.46.202.129,                                          :
                                                              :
                                   Defendant.                 :
      --------------------------------------------------------X

                       PLAINTIFF’S NOTICE OF SETTLEMENT AND
                  VOLUNTARY DISMISSAL WITH PREJUDICE OF JOHN DOE

       PLEASE TAKE NOTICE, Plaintiff Strike 3 Holdings, LLC (“Plaintiff”) has settled this

matter with John Doe, subscriber assigned IP address 45.46.202.129 (“Defendant”), through

Defendant’s council, Robery Cashman, Esq. Pursuant to the settlement

agreement’s terms, Plaintiff hereby voluntarily dismisses Defendant from this action with

prejudice. Pursuant to Fed.R.Civ.P. 41(a)(1)(A)(i) Defendant John Doe has neither answered

Plaintiff’s Complaint nor filed a motion for summary judgment.

       Consistent herewith Plaintiff consents to the Court having its case closed for

administrative purposes.

Dated: January 28, 2019                                     Respectfully submitted,

                                                            By:    /s/ Jacqueline M. James__
                                                            Jacqueline M. James, Esq. (#1845)
                                                            The James Law Firm, PLLC
                                                            445 Hamilton Avenue, Suite 1102
                                                            White Plains, New York 10601
                                                            T: 914-358-6423 F: 914-358-6424
                                                            E-mail: jjameslaw@optonline.net
                                                            Attorneys for Plaintiff


                                                           1
          Case 6:18-cv-06689-EAW Document 9 Filed 01/28/19 Page 2 of 2




                                    CERTIFICATE OF SERVICE

       I hereby certify that on January 28, 2019, I electronically filed the foregoing document

with the Clerk of the Court using CM/ECF and that service was perfected on all counsel of record

and interested parties through this system.



                                                           By: /s/ Jacqueline M. James ___
                                                              Jacqueline M. James, Esq.




                                                   2
